 



Exhibit 10.1
STOCK PURCHASE AGREEMENT
     THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of December 19,
2007, is made by and between clickNsettle.com, Inc., a Delaware corporation (the
“Company”), and the Investors listed on Exhibit A hereto (each, an “Investor”
and collectively, the “Investors”).
RECITALS
     A. The Investors desire to acquire from the Company, and the Company
desires to issue and sell to the Investors, in the manner and on the terms and
conditions hereinafter set forth, shares of Common Stock of the Company as set
forth herein (collectively, the “Shares”).
     B. In connection with the Investors’ purchase of the Shares, the Company
and the Investors desire to establish certain rights and obligations between
themselves.
AGREEMENTS
     NOW, THEREFORE, in consideration of these premises, the mutual covenants
and agreements herein contained and for other good and valuable consideration,
the sufficiency and receipt of which are hereby acknowledged, the Company and
the Investors hereby agree as follows:
SECTION I DEFINITIONS.
     The following terms when used in this Agreement have the following
respective meanings:
     “1933 Act” means the Securities Act of 1933, as amended.
     “1934 Act” means the Securities Exchange Act of 1934, as amended.
     “Affiliate” means with respect to any Person, any (i) officer, director,
partner or holder of more than 10% of the outstanding shares or equity interests
of such Person, (ii) any relative of such Person, or (iii) any other Person
which directly or indirectly controls, is controlled by, or is under common
control with such Person. A Person will be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of the “Controlled” Person, whether
through ownership of voting securities, by contract, or otherwise.
     “Business Day” means a day other than Saturday, Sunday or statutory holiday
in the State of New York and in the event that any action to be taken hereunder
falls on a day which is not a Business Day, then such action shall be taken on
the next succeeding Business Day.
     “Bylaws” means the Bylaws of the Company.
     “Certificate of Incorporation” means the Certificate of Incorporation of
the Company, as amended and restated and as on file with the Secretary of State
of the State of Delaware on the date of this Agreement.
     “Closing Date” has the meaning set forth in Section 3.1 hereof.
     “Closing” has the meaning set forth in Section 3.1 hereof.
     “Common Stock” means shares of the common stock, $0.001 par value, of the
Company.

 



--------------------------------------------------------------------------------



 



     “Company Stockholder Approval” means the approval by the requisite vote of
the stockholders of the Company of the Company Stockholder Proposals.
     “Company Stockholder Proposals” means (i) the consummation of the Reverse
Split, (ii) the proposed amendment to the Certificate of Incorporation of the
Company increasing the number of shares of capital stock that the Company shall
be authorized to issue to 800 million shares of capital stock, consisting of
750 million shares of common stock, $0.001 par value, of the Company and
50 million shares of preferred stock, $0.001 par value, of the Company, and
(iii) such other changes reasonably satisfactory to the Investors.
     “End Date” shall have the meaning as used in Section 7.1(b)(i).
     “GAAP” means generally accepted accounting principles in the United States.
     “Governmental Authority” means the United States, any state or
municipality, the government of any foreign country, any subdivision of any of
the foregoing, or any authority, department, commission, board, bureau, agency,
court, or instrumentality of any of the foregoing.
     “Knowledge” as to the Company means the actual knowledge of the officers of
the Company after due and diligence inquiry of the employees or agents of the
Company reasonably believed to have knowledge of such matters.
     “Lien” means any mortgage, lien, pledge, security interest, easement,
conditional sale or other title retention agreement, or other encumbrance of any
kind.
     “Material Adverse Effect” means a change or effect in the condition
(financial or otherwise), properties, assets, liabilities, rights, operations or
business of the Company which change or effect, individually or in the
aggregate, could reasonably be expected to be materially adverse to such
condition, properties, assets, liabilities, rights, operations or business.
     “Person” means an individual, corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, or Governmental
Authority.
     “Proxy Statement” means the proxy statement or information statement for
the Stockholders Meeting, together with any amendments or supplements thereof.
     “Purchase Price” means the cash and cash equivalents of the Company at the
Closing Date after deducting any and all liabilities, including liabilities
related in any manner to (i) the Stockholders Consent, (ii) soliciting approval
of the Company Stockholder Proposals and (iii) the costs and expenses of the
transactions contemplated hereby.
     “Reverse Split” means a one-for-ten (1:10) combination, consolidation or
“reverse split” of the currently outstanding shares of the Company.
     “SEC” means the Securities and Exchange Commission.
     “SEC Filings” has the meaning set forth in Section 4.2(f) hereof.
     “Shares” shall have the meaning set forth in the recitals hereto.
     “Stockholders” mean the record holders of shares of capital stock of the
Company.

2



--------------------------------------------------------------------------------



 



     “Stockholders Consent” means the written consent of stockholders holding
that number of the issued and outstanding shares of the Company necessary to
approve and effect the Company Stockholder Approval.
SECTION II PURCHASE AND SALE OF COMMON STOCK.
     2.1 Issuance and Purchase of Common Stock. At the Closing and after giving
effect to the Reverse Split, based upon the representations, warranties,
covenants and agreements of the parties set forth in this Agreement, the Company
shall issue and sell to the Investors, and the Investors shall purchase from the
Company, that number of Shares, which are being allocated among the Investors as
provided in Exhibit A attached hereto, so that the Shares to be issued to the
Investors will equal, in the aggregate, fifty-one percent (51%) of the
outstanding capital stock of the Company on the Closing Date, on a fully-diluted
basis, after giving effect to the exercise of all exercisable instruments and
securities. At the Closing, the Company will issue and deliver to each of the
Investors a stock certificate registered in the name of each such Investor
representing the number of Shares equal to the percentage of the total number of
shares to be delivered to the Investors set forth opposite such Investor’s name
on Exhibit A, against payment of the percentage of the Purchase Price set forth
opposite such Investor’s name on Exhibit A.
     2.2 Payment for Common Stock. At the Closing Date, for all of the Shares,
the Investors shall pay to the Company, in the aggregate, the Purchase Price.
The Investors will pay the Purchase Price by wire transfers of immediately
available funds to an account designated in writing by the Company.
SECTION III THE CLOSING.
     3.1 Closing. The closing of the issuance and sale of the Shares pursuant to
Section 2.1 hereof and certain of the other transactions contemplated hereby
(the “Closing”) will take place at the offices of the Company located at 4400
Biscayne Boulevard, Suite 950, Miami, Florida 33137 on the next business day (or
such later date as the parties hereto may agree) following the satisfaction or
waiver of the conditions set forth in Section VI hereof (the “Closing Date”), or
at such other time or place as the parties mutually agree.
     3.2 Deliveries by the Company. At the Closing, the Company shall deliver or
cause to be delivered to the Investors the following items (in addition to any
other items required to be delivered to the Investors pursuant to any other
provision of this Agreement):
          (a) certificates representing the Shares being issued and sold by the
Company to the Investors pursuant to Section 2.1 hereof, duly recorded on the
books of the Company in the names of each of the Investors as set forth on
Exhibit A;
          (b) a certificate of the Secretary of State of the State of Delaware
as to the good standing of the Company dated within five days prior to the
Closing Date; and
          (c) evidence satisfactory to the Investors that the Company
Stockholder Proposals have been approved and as to the amount of cash, cash
equivalents and liabilities of the Company at the Closing.
     3.3 Deliveries by the Investors. At the Closing, each of the Investors
shall deliver or cause to be delivered to the Company (in addition to any other
items required to be delivered to the Company pursuant to any other provision of
this Agreement) payment by wire transfer of immediately available

3



--------------------------------------------------------------------------------



 



funds necessary to satisfy each Investor’s obligations to the Company under
Section 2.2 hereof and to result in payment to the Company of the Purchase
Price.
SECTION IV REPRESENTATIONS AND WARRANTIES.
     4.1 Representations and Warranties of the Company. In order to induce each
of the Investors to purchase the Common Stock that it is purchasing hereunder,
the Company represents and warrants to the Investors that:
          (a) Organization and Standing. The Company is duly incorporated and
validly existing under the laws of the State of Delaware, and has all requisite
corporate power and authority to own or lease its properties and assets and to
conduct its business as it is presently being conducted. The Company does not
own any equity interest, directly or indirectly, in any other Person or business
enterprise. The Company is qualified to do business and is in good standing in
each jurisdiction in which the failure to so qualify could reasonably be
expected to have a material adverse effect upon its assets, properties,
financial condition, results of operations or business. The Company has no
subsidiaries.
          (b) Capitalization. At the date of this Agreement and before giving
effect to the Reverse Split, the authorized capital stock of the Company
consists of (i) 300,000,000 shares of Common Stock, of which 55,402,762 shares
are issued and outstanding, and (ii) 5,000,000 shares of Preferred Stock, of
which no shares are issued and outstanding and of which 2,100 shares are
designated as Series A Exchangeable Preferred Stock. The Company has no other
class or series of equity securities authorized, issued, reserved for issuance
or outstanding. Except for options to purchase 213,990 shares of Common Stock at
an average exercise price of $0.30 per share, there are (x) no outstanding
options, offers, warrants, conversion rights, contracts or other rights to
subscribe for or to purchase from the Company, or agreements obligating the
Company to issue, transfer, or sell (whether formal or informal, written or
oral, firm or contingent), shares of capital stock or other securities of the
Company (whether debt, equity, or a combination thereof) or obligating the
Company to grant, extend, or enter into any such agreement and (y) no agreements
or other understandings (whether formal or informal, written or oral, firm or
contingent) which require or may require the Company to repurchase any of its
Common Stock. There are no preemptive or similar rights with respect to the
Company’s capital stock. There are no anti-dilution or price adjustment
provisions contained in any security issued by the Company (or in any agreement
providing rights to security holders). The Company is not a party to, and, to
the Knowledge of the Company, no Stockholder is a party to, any voting
agreements, voting trusts, proxies or any other agreements, instruments or
understandings with respect to the voting of any shares of the capital stock of
the Company, or any agreement with respect to the transferability, purchase or
redemption of any shares of the capital stock of the Company. The issue and sale
of the Shares to the Investors does not obligate the Company to issue any shares
of capital stock or other securities to any Person (other than the Investors)
and will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under such securities. The
outstanding Common Stock is all duly and validly authorized and issued, fully
paid and nonassessable. As of the date hereof, there are: 213,990 shares of
common stock reserved for issuance upon exercise of outstanding stock options
and no shares reserved for issuance upon exercise of outstanding warrants. The
Company does not have issued or outstanding any convertible securities. The
Company will not issue any securities prior to the Closing, except as
contemplated in connection with the Reverse Split. Upon issuance of the Shares
to the Investors at the Closing, the Investors shall own 51% of the issued and
outstanding Shares of the Company on a fully-diluted basis.
          (c) Capacity of the Company; Authorization; Execution of Agreements.
The Company has all requisite power, authority and capacity to enter into this
Agreement and to perform the transactions and obligations to be performed by it
hereunder. Subject to the Company Stockholder

4



--------------------------------------------------------------------------------



 



Approval as contemplated by this Agreement, the execution and delivery of this
Agreement by the Company, and the performance by the Company of the transactions
and obligations contemplated hereby, including, without limitation, the issuance
and delivery of the Shares to the Investors hereunder, have been duly authorized
by all requisite action of the Company. This Agreement has been duly executed
and delivered by a duly authorized officer of the Company and constitutes a
valid and legally binding agreement of the Company, enforceable in accordance
with its terms, except as enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws of the United
States (both state and federal), affecting the enforcement of creditors’ rights
or remedies in general from time to time in effect and the exercise by courts of
equity powers or their application of principles of public policy.
          (d) Status of Shares. The Shares being issued and purchased hereunder,
all of which are to be issued by the Company to the Investors and paid for by
the Investors pursuant to the terms of this Agreement, are and will be, when
issued, (i) duly authorized, validly issued, fully paid and nonassessable,
(ii) issued in compliance with all applicable United States federal and state
securities laws, (iii) subject to restrictions under this Agreement, and
applicable United States federal and state securities laws, have the rights and
preferences set forth in the Certificate of Incorporation, and (iv) free and
clear of all Liens.
          (e) Conflicts; Defaults. Subject to the Company Stockholder Approval,
as contemplated by this Agreement, the execution and delivery of this Agreement
by the Company and the performance by the Company of the transactions and
obligations contemplated hereby and thereby to be performed by it do not
(i) violate, conflict with, or constitute a default under any of the terms or
provisions of, the Certificate of Incorporation, the Bylaws, or any provisions
of, or result in the acceleration of any obligation under, any contract, note,
debt instrument, security agreement or other instrument to which the Company is
a party or by which the Company, or any of its assets, is bound; (ii) result in
the creation or imposition of any Liens or claims upon the Company’s assets or
upon any of the shares of capital stock of the Company; (iii) constitute a
violation of any law, statute, judgment, decree, order, rule, or regulation of a
Governmental Authority applicable to the Company; or (iv) constitute an event
which, after notice or lapse of time or both, would result in any of the
foregoing. The Company is not presently in violation of its Certificate of
Incorporation or Bylaws.
          (f) SEC Filings. The SEC Filings, when filed, complied in all material
respects with the requirements of Section 15(d) of the 1934 Act, did not, as of
the dates when filed, contain an untrue statement of material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. The SEC Filings are all of the filings that
the Company was required to file with the SEC during the periods covered thereby
and all such filings were made on a timely basis when due. The financial
statements of the Company included in the SEC Filings complied in all material
respects with the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with GAAP applied on a consistent basis during the periods covered by
such financial statements, except as may be otherwise specified in such
financial statements or the notes thereto, and fairly present in all material
respects the financial position of the Company as of and for the dates thereof
and for the periods indicated, and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments. All material agreements to which the
Company is a party or to which the property or assets of the Company are subject
and which are required to be disclosed pursuant to the 1934 Act are included as
part of or specifically identified in the SEC Filings.
          (g) Material Changes. Since the date of the latest audited financial
statements included within the SEC Filings, except as specifically disclosed in
the SEC Filings, (i) there has been no event that could result in a Material
Adverse Effect, (ii) the Company has not incurred any liabilities

5



--------------------------------------------------------------------------------



 



(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of the business of a shell corporation
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP as required to be
disclosed in filings made with the SEC, (iii) the Company has not altered its
method of accounting or the identity of its auditors, except as disclosed in its
SEC Filings (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or affiliate.
          (h) Absence of Litigation. There is no action, suit, claim,
proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company.
          (i) Brokers, Finders, and Agents. The Company is not, directly or
indirectly, obligated to anyone acting as broker, finder or in any other similar
capacity in connection with this Agreement or the transactions contemplated
hereby. No Person has or, immediately following the consummation of the
transactions contemplated by this Agreement, will have, any right, interest or
valid claim against the Company or the Investors for any commission, fee or
other compensation as a finder or broker in connection with the transactions
contemplated by this Agreement, nor are there any brokers’ or finders’ fees or
any payments or promises of payment of similar nature, however characterized,
that have been paid or that are or may become payable in connection with the
transactions contemplated by this Agreement, as a result of any agreement or
arrangement made by the Company.
          (j) Application of Takeover Protections. Except as provided in
Delaware General Corporation Law Section 203 (“GCL 203”), there is no control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Company’s Certificate of Incorporation or Bylaws that is or could become
applicable to any of the Investors as a result of the Investors and the Company
fulfilling their obligations or exercising their rights under this Agreement,
including without limitation, as a result of the Company’s issuance of the
Shares and the Investors’ ownership of the Shares.
          (k) Absence of Businesses. Neither the Company nor any subsidiary is
engaged in any business and neither the Company nor any subsidiary has any
liability or obligation of any kind or nature other than liabilities or
obligations that ordinarily and customarily directly relate to the maintenance
of a public company.
          (l) Disclosure. All disclosure materials provided to the Investors
regarding the Company, its business and the transactions contemplated hereby,
including the Schedules to this Agreement, furnished by or on behalf of the
Company are true and correct in all material respects and as otherwise
contemplated in this Agreement and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein not misleading. No event or circumstance has occurred or
information exists with respect to the Company or its business, properties,
operations or financial condition, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company, but which
has not been so publicly announced or disclosed. The Company acknowledges and
agrees that no Investor makes or has made (i) any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in Section 4.2 or (ii) any statement, commitment or
promise to the Company or any of its representatives which is or was an
inducement to the Company to enter into this Agreement.
     4.2 Representations and Warranties of the Investors. Each of the Investors
hereby severally, but not jointly, represents and warrants to the Company that:

6



--------------------------------------------------------------------------------



 



          (a) Investment Intent. The Shares being purchased by the Investor
hereunder is being purchased for its own account, not as a nominee or agent, and
not with the view to, or for resale in connection with, any distribution or
public offering thereof within the meaning of the 1933 Act. The Investor
understands that such Shares have not been registered under the 1933 Act by
reason of their issuance in a transaction exempt from the registration and
prospectus delivery requirements of the 1933 Act pursuant to Section 4(2)
thereof and/or the provisions of Rule 506 of Regulation D promulgated
thereunder, and under the securities laws of applicable states and agrees to
deliver to the Company, if requested by the Company, an investment letter in
customary form. The Investor further understands that the certificates
representing such Shares bear a legend substantially similar to the following
and agrees that it will hold such Shares subject thereto:
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE SECURITIES LAWS. NEITHER
THIS SECURITY NOR ANY PORTION HEREOF OR INTEREST HEREIN MAY BE SOLD, ASSIGNED,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF UNLESS THE SAME IS REGISTERED
UNDER SAID ACTS AND APPLICABLE STATE SECURITIES LAWS OR UNLESS AN EXEMPTION FROM
SUCH REGISTRATION IS AVAILABLE AND THE COMPANY SHALL HAVE RECEIVED, AT THE
EXPENSE OF THE HOLDER HEREOF, EVIDENCE OF SUCH EXEMPTION REASONABLY SATISFACTORY
TO THE COMPANY (WHICH MAY INCLUDE, AMONG OTHER THINGS, AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY).
          (b) Capacity of the Investor; Execution of Agreement. Such Investor
has all requisite power, authority, and capacity to enter into this Agreement
and to perform the transactions and obligations to be performed by it hereunder.
The execution and delivery of this Agreement, and the performance by the
Investor of the transactions and obligations contemplated hereby have been duly
authorized by all requisite corporate or individual, as the case may be, action
of the Investor. This Agreement has been duly executed and delivered by the
Investor and constitutes a valid and legally binding agreement of the Investor,
enforceable in accordance with its terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws, both state and federal, affecting the enforcement of creditors’ rights or
remedies in general from time to time in effect and the exercise by courts of
equity powers or their application of principles of public policy.
          (c) Accredited Investor. Each Investor is an “accredited investor” as
defined in Rule 501(a) of Regulation D promulgated under the 1933 Act.
          (d) Suitability and Sophistication. The Investor has (i) such
knowledge and experience in financial and business matters that it is capable of
independently evaluating the risks and merits of purchasing the Shares it is
purchasing; (ii) independently evaluated the risks and merits of purchasing such
Shares and has independently determined that the Shares are a suitable
investment for it; and (iii) sufficient financial resources to bear the loss of
its entire investment in such Shares. The Investor has had an opportunity to
review: the Company’s Annual Report on Form 10-K for the year ended June 30,
2007 and the Company’s quarterly report on Form 10-Q for the period ended
September 30, 2007 and other filings made by the Company under Section 13(a) of
the Exchange Act since January 1, 2004 (the “SEC Filings”).
          (e) Brokers, Finders, and Agents. The Investor is not, directly or
indirectly, obligated to anyone acting as broker, finder, or in any other
similar capacity in connection with this Agreement or the transactions
contemplated hereby. No Person has or, immediately following the consummation of
the transactions contemplated by this Agreement, will have, any right, interest
or valid

7



--------------------------------------------------------------------------------



 



claim against the Company or the Investor for any commission, fee or other
compensation as a finder or broker in connection with the transactions
contemplated by this Agreement, nor are there any brokers’ or finders’ fees or
any payments or promises of payment of similar nature, however characterized,
that have been paid or that are or may become payable in connection with the
transactions contemplated by this Agreement, as a result of any agreement or
arrangement made by the Investor.
          (f) Nationality; Residence. Each Investor is a citizen of the United
States of America and a resident of, or organized within, the state set forth
underneath such Investor’s name on Exhibit A attached to this Agreement.
     4.3 Rule 144. Each Investor acknowledges that the Shares it will be
purchasing must be held indefinitely unless subsequently registered under the
1933 Act or unless an exemption from such registration is available. Each of the
Investors is aware of the provisions of Rule 144 promulgated under the 1933 Act
which permit limited resale of shares purchased in a private placement subject
to the satisfaction of certain conditions, including, among other things, the
availability of certain current public information about the Company, the resale
occurring not less than one year after a party has purchased and paid for the
security to be sold, the sale being effected through a “broker’s transaction” or
in transactions directly with a “market maker” and the number of shares being
sold during any three-month period not exceeding specified limitations.
SECTION V COVENANTS OF THE PARTIES.
     5.1 Commercially Reasonable Efforts. Subject to the terms and conditions
hereof, each party will use commercially reasonable efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable under applicable laws and regulations to consummate the
transactions contemplated by this Agreement as promptly as practicable after the
date hereof, including (i) preparing and filing as promptly as practicable all
documentation to effect all necessary applications, notices, petitions, filings,
tax ruling requests and other documents and to obtain as promptly as practicable
all consents, waivers, licenses, orders, registrations, approvals, permits, tax
rulings and authorizations necessary or advisable to be obtained from any Person
and/or any Governmental Authority in order to consummate any of the transactions
contemplated by this Agreement, (ii) executing and delivering such other
documents, instruments and agreements as any party hereto shall reasonably
request, and (iii) taking all reasonable steps as may be necessary to obtain all
such material consents, waivers, licenses, registrations, permits,
authorizations, tax rulings, orders and approvals. In furtherance and not in
limitation of the foregoing, each party hereto agrees to vigorously defend any
lawsuits or other legal proceedings, whether judicial or administrative,
challenging this Agreement or the transactions contemplated hereby, including
seeking to have any stay or temporary restraining order entered by any
Governmental Authority vacated or reversed. Notwithstanding the foregoing, in no
event shall any party have any obligation, in order to consummate the
transactions contemplated hereby, to (a) take any action(s) that would result in
a material adverse change in the benefits to the Company on the one hand or to
the Investors on the other of this Agreement, or (b) dispose of any material
assets or make any material change in its business other than as contemplated by
this Agreement, or (c) expend any material amount of funds or otherwise incur
any material burden other than those contemplated by this Agreement.
     5.2 Certain Filings; Cooperation in Receipt of Consents.
          (a) The Company and the Investors shall cooperate with one another in
(i) determining whether any other action by or in respect of, or filing with,
any Governmental Authority is required, or any actions, consents, approvals or
waivers are required to be obtained from parties to any material contracts, in
connection with the consummation of the transactions contemplated hereby, and
(ii) taking or seeking any such other actions, consents, approvals or waivers or
making any such filings,

8



--------------------------------------------------------------------------------



 



furnishing information required in connection therewith. Each party shall permit
the other party to review any communication given by it to, and shall consult
with each other in advance of any meeting or conference with, any Governmental
Authority or, in connection with any proceeding by a private party, with any
other Person, and to the extent permitted by the applicable Governmental
Authority or other Person, give the other party the opportunity to attend and
participate in such meetings and conferences, in each case in connection with
the transactions contemplated hereby.
          (b) The Company shall timely file all reports required to be filed by
it pursuant to Section 13(a) of the 1934 Act and all other documents required to
be filed by it with the SEC under the 1933 Act or the 1934 Act from the date of
this Agreement to the Closing.
     5.3 Stockholders Consent. The Company shall cause a meeting of its
stockholders to be duly called and held or shall obtain a Stockholders Consent,
for the purposes of obtaining the Company Stockholder Approval as soon as
reasonably practicable. Except as provided in the next sentence, (a) the Board
of Directors of the Company shall recommend approval and adoption by its
stockholders of the Company Stockholder Proposals (the “Company
Recommendation”), and (b) the Company shall use commercially reasonable efforts
to solicit the Company Stockholder Approval. The Board of Directors of the
Company shall be permitted to (i) not recommend to the Company’s Stockholders
that they give the Company Stockholder Approval, or (ii) withdraw or modify in a
manner materially adverse to the Investors the Company Recommendation, only if
the Board of Directors by a majority vote determines in its good faith judgment
(after consultation with outside legal counsel) that it is necessary to withdraw
or modify the Company Recommendation to comply with its fiduciary duties under
applicable law.
     5.4 Public Announcements. The parties shall consult with each other before
issuing, and provide each other a reasonable opportunity to review and comment
upon, any press release or public statement with respect to this Agreement and
the transactions contemplated hereby and, except as may be required by
applicable law, will not issue any such press release or make any such public
statement prior to such consultation.
     5.5 Access to Information; Notification of Certain Matters.
          (a) From the date hereof to the Closing and subject to applicable law,
the Company shall (i) give to each of the Investors, its counsel, financial
advisors, auditors and other authorized representatives reasonable access to the
offices, properties, books and records of the Company, and (ii) furnish or make
available to each of the Investors, its counsel, financial advisors, auditors
and other authorized representatives such financial and operating data and other
information as such Persons may reasonably request.
          (b) Each party hereto shall give notice to each other party hereto, as
promptly as practicable after the event giving rise to the requirement of such
notice, of:
               (i) any communication received by such party from, or given by
such party to, any Governmental Authority in connection with any of the
transactions contemplated hereby;
               (ii) any notice or other communication from any Person alleging
that the consent of such Person is or may be required in connection with the
transactions contemplated by this Agreement; and
               (iii) any actions, suits, claims, investigations or proceedings
commenced or, to its knowledge, threatened against, relating to or involving or
otherwise affecting such party or any of its Affiliates that, if pending on the
date of this Agreement, would have been required to have been

9



--------------------------------------------------------------------------------



 



disclosed, or that relate to the consummation of the transactions contemplated
by this Agreement; provided, however, that the delivery of any notice pursuant
to this Section 5.5(b) shall not limit or otherwise affect the remedies
available hereunder to the party receiving such notice.
     5.6 Anti-Takeover and Affiliated Transaction Provisions. The Company’s
Board of Directors will take such action as may be necessary to waive the
applicability of the provisions of GCL 203 and Sections 607.0901 and 607.0902 of
the Florida Business Corporation Act to the transactions contemplated by this
Agreement.
     5.7 Interim Operations of the Company. During the period from the date of
this Agreement to the Closing, the Company shall conduct its business only in
the ordinary course of business consistent with past practice, except to the
extent otherwise necessary to comply with the provisions hereof and with
applicable laws and regulations. Additionally, during the period from the date
of this Agreement to the Closing, except as required hereby in connection with
this Agreement, the Company shall not, without the prior consent of a majority
in interest of the Investors, (i) amend or otherwise change its Certificate of
Incorporation or Bylaws, (ii) issue, sell or authorize for issuance or sale
(including, but not limited to, by way of stock split or dividend), shares of
any class of its securities or enter into any agreements or commitments of any
character obligating it to issue such securities, other than in connection with
the exercise of outstanding warrants or outstanding stock options granted to
directors, officers or employees of the Company prior to the date of this
Agreement; (iii) declare, set aside, make or pay any dividend or other
distribution (whether in cash, stock or property) with respect to its common
stock, (iv) redeem, purchase or otherwise acquire, directly or indirectly, any
of its capital stock, (v) enter into any material contract or agreement or
material transaction or make any material capital expenditure other than those
relating to the transactions contemplated by this Agreement, (vi) create, incur,
assume, maintain or permit to exist any indebtedness except as otherwise
incurred in the ordinary course of business, consistent with past practice,
(vii) pay, discharge or satisfy claims or liabilities (absolute, accrued,
contingent or otherwise) other than in the ordinary course of business
consistent with past practice, (viii) cancel any material debts or waive any
material claims or rights, (ix) make any loans, advances or capital
contributions to, or investments in financial instruments of any Person,
(x) assume, guarantee, endorse or otherwise become responsible for the
liabilities or other commitments of any other Person, (xi) grant any increase in
the compensation payable or to become payable by the Company to any of its
employees, officers or directors or any increase in any bonus, insurance,
pension or other employee benefit plan, payment or arrangement made to, for or
with any such employees, officers or directors, (xii) enter into any employment
contract or grant any severance or termination pay or make any such payment with
or to any officer, director or employee of the Company, (xiii) alter in any
material way the manner of keeping the books, accounts or records of the Company
or the accounting practices therein reflected other than alterations or changes
required by GAAP or applicable law, (xiv) enter into any indemnification,
contribution or similar contract pursuant to which the Company may be required
to indemnify any other Person or make contributions to any other Person,
(xv) amend or terminate any existing contracts in any manner that would result
in any material liability to the Company for or on account of such amendment or
termination or (xvi) or change any existing or adopt any new tax accounting
principle, method of accounting or tax election except as provided herein or
agreed to in writing by the Investors.
SECTION VI CONDITIONS.
     6.1 Conditions to the Obligations of Each Party. The obligations of the
Company and the Investors to consummate the transactions contemplated by this
Agreement are subject to the satisfaction of the following conditions:
          (a) The Company Stockholder Approval shall have been obtained;

10



--------------------------------------------------------------------------------



 



          (b) No Governmental Authority of competent authority or jurisdiction
shall have issued any order, injunction or decree, or taken any other action,
that is in effect and restrains, enjoins or otherwise prohibits the consummation
of the transactions contemplated hereby; and
          (c) The parties shall have obtained or made all consents, approvals,
actions, orders, authorizations, registrations, declarations, announcements and
filings contemplated by this Agreement.
     6.2 Conditions to the Obligations of the Company. The obligations of the
Company to consummate the transactions contemplated by this Agreement are
subject to the satisfaction of the following further conditions:
          (a) The Investors shall have performed in all material respects all of
their obligations hereunder required to be performed by them at or prior to the
Closing;
          (b) The representations and warranties of each of the Investors
contained in this Agreement shall have been true and correct when made and at
and as of the time of the Closing as if made at and as of such time (except to
the extent any such representation or warranty expressly speaks as of an earlier
date, in which case it shall be true and correct as of such date); and
          (c) The Company shall have received a certificate signed by each of
the Investors to the foregoing effect.
     6.3 Conditions to the Obligations of the Investors. The obligations of the
Investors to consummate the transactions contemplated by this Agreement are
subject to the satisfaction of the following further conditions:
          (a) The Company shall have performed in all material respects all of
its obligations hereunder required to be performed by it at or prior to the
Closing;
          (b) The representations and warranties of the Company contained in
this Agreement shall have been true and correct when made and at and as of the
time of the Closing as if made at and as of such time (except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case it shall be true and correct as of such date);
          (c) The Investors shall have received a certificate signed by the
president or acting president of the Company to the foregoing effect; and
          (d) The Shares being sold to the Investors hereunder for the Purchase
Price shall represent 51% of the issued and outstanding shares of capital stock
of the Company on a fully-diluted basis.
SECTION VII TERMINATION.
     7.1 Termination. This Agreement may be terminated at any time prior to the
Closing by written notice by the terminating party to the other party (except if
such termination is pursuant to Section 7.1(a)), whether before or after the
Company Stockholder Approval shall have been obtained.
          (a) by mutual written agreement of the Investors and the Company;
          (b) by either the Investors or the Company, if

11



--------------------------------------------------------------------------------



 



               (i) the transactions contemplated by this Agreement shall not
have been consummated by March 31, 2008 (the “End Date”); provided, however,
that the right to terminate this Agreement under this Section 7.1(b)(i) shall
not be available to any party whose breach of any provision of or whose failure
to perform any obligation under this Agreement has been the cause of, or has
resulted in, the failure of the transactions to occur on or before the End Date;
or
               (ii) a judgment, injunction, order or decree of any Governmental
Authority having competent jurisdiction enjoining the Company or the Investors
from consummating the transactions contemplated by this Agreement is entered and
such judgment, injunction, judgment or order shall have become final and
nonappealable and, prior to such termination, the parties shall have used their
respective commercially reasonable efforts to resist, resolve or lift, as
applicable, such judgment, injunction, order or decree; provided, however, that
the right to terminate this Agreement under this Section 7.1(b)(ii) shall not be
available to any party whose breach of any provision of or whose failure to
perform any obligation under this Agreement has been the cause of such judgment,
injunction, order or decree.
               (iii) the Company Stockholder Approval shall not have been
obtained by December 31, 2007 (any notice required to be given other
stockholders may be given after this date, but prior to the End Date); or
          (c) by the Company:
               (i) if a breach of or failure to perform any representation,
warranty, covenant or agreement on the part of the Investors set forth in this
Agreement shall have occurred which would cause the conditions set forth in
Sections 6.2(a), 6.2(b) or 6.2(c) not to be satisfied, and any such condition
shall be incapable of being satisfied by the End Date or such breach or failure
to perform has not been cured within ten days after notice of such breach or
failure to perform has been given by the Company to the Investors.
          (d) by the Investors:
               (i) if a breach of or failure to perform any representation,
warranty, covenant or agreement on the part of the Company set forth in this
Agreement shall have occurred which would cause the conditions set forth in
Sections 6.3(a), 6.3(b), 6.3(c) or 6.3(d) not to be satisfied, and any such
condition is incapable of being satisfied by the End Date or such breach or
failure to perform has not been cured within ten days after notice of such
breach or failure to perform has been given by the Investors to the Company.
     7.2 Effect of Termination. If this Agreement is terminated pursuant to
Section 7.1, except as set forth in Section 7.3 below, there shall be no
liability or obligation on the part of the Investors or the Company, or any of
their respective officers, directors, shareholders, agents or Affiliates, except
that the provisions of this Section 7.2, Section 7.3 and Section VIII of this
Agreement shall remain in full force and effect and survive any termination of
this Agreement and except that, notwithstanding anything to the contrary
contained in this Agreement, neither the Company nor the Investors shall be
relieved of or released from any liabilities or damages arising out of its
material breach of or material failure to perform its obligations under this
Agreement.
     7.3 Expenses.
               Whether or not the transactions contemplated by this Agreement
are consummated, all fees and expenses of any party hereto incurred in
connection with this Agreement and the transactions

12



--------------------------------------------------------------------------------



 



contemplated hereby shall be paid by the Company, regardless of which party
incurs said fees and expenses.
SECTION VIII MISCELLANEOUS.
     8.1 Waivers and Amendments. This Agreement may be amended or modified in
whole or in part only by a writing which makes reference to this Agreement
executed by the Investors and the Company. The obligations of any party
hereunder may be waived (either generally or in a particular instance and either
retroactively or prospectively) only with the written consent of the party
claimed to have given the waiver; provided, however, that any waiver by any
party of any violation of, breach of, or default under any provision of this
Agreement or any other agreement provided for herein shall not be construed as,
or constitute, a continuing waiver of such provision, or waiver of any other
violation of, breach of or default under any other provision of this Agreement
or any other agreement provided for herein.
     8.2 Entire Agreement. This Agreement (together with the Schedules and the
Exhibits hereto) and the other agreements and instruments expressly provided for
herein, together set forth the entire understanding of the parties hereto and
supersede in their entirety all prior contracts, agreements, arrangements,
communications, discussions, representations, and warranties, whether oral or
written, among the parties with respect to the subject matter hereof.
     8.3 Governing Law. This Agreement shall in all respects be governed by and
construed in accordance with the internal substantive laws of the State of
Delaware without giving effect to the principles of conflicts of law thereof.
     8.4 Public Announcements. The parties shall consult with each other before
issuing, and provide each other a reasonable opportunity to review and comment
upon, any press release or public statement with respect to this Agreement and
the transactions contemplated hereby and, except as may be required by
applicable law, will not issue any such press release or make any such public
statement prior to such consultation.
     8.5 Notices. Any notice, request or other communication required or
permitted hereunder shall be in writing and be deemed to have been duly given
(a) when personally delivered or sent by facsimile transmission (the receipt of
which is confirmed in writing), (b) one Business Day after being sent by a
nationally recognized overnight courier service or (c) five Business Days after
being sent by registered or certified mail, return receipt requested, postage
prepaid, to the parties at their respective addresses set forth below.

         
 
  If to the Company:   clickNsettle.com, Inc.
4400 Biscayne Boulevard
Suite 950
Miami, Florida 33137
Attn: Glenn Halpryn, Chairman and President
 
       
 
  with a courtesy copy (not
constituting notice) to:   Judith Kenney, Esq.
2001 Biscayne Boulevard
Suite 3402
Miami, Florida 33137
Facsimile: (305) 572-1085

13



--------------------------------------------------------------------------------



 



         
 
  if to Investors:   At the addresses set forth across from each
Investor’s name on Exhibit A hereto.
 
       
 
  with a copy to:   Robert L. Grossman, Esq.
Greenberg Traurig, P.A.
1221 Brickell Avenue
Miami, Florida 33131
Facsimile: (305) 961-5756
 
       
 
      and
 
       
 
      Any party by written notice to the other may
change the address or the persons to whom
notices or copies thereof shall be directed.

     8.6 Counterparts; Facsimile Signatures. This Agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original, and
all of which together will constitute one and the same instrument. Any facsimile
copy of this Agreement will be deemed an original for all purposes.
     8.7 Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns, except that the Company may not assign or transfer its rights
hereunder without the prior written consent of the Investors.
     8.8 Third Parties. Nothing expressed or implied in this Agreement is
intended, or shall be construed, to confer upon or give any Person other than
the parties hereto and their successors and assigns any rights or remedies under
or by reason of this Agreement.
     8.9 Schedules. The Schedules and Exhibit A attached to this Agreement are
incorporated herein and shall be part of this Agreement for all purposes.
     8.10 Headings. The headings in this Agreement are solely for convenience of
reference and shall not be given any effect in the construction or
interpretation of this Agreement.
     8.11 Interpretation. Whenever the context may require, any pronoun used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns, pronouns and verbs shall include the plural and vice
versa.
[Signature Page Follows]

14



--------------------------------------------------------------------------------



 



SIGNATURE PAGES TO
STOCK PURCHASE AGREEMENT
BY AND AMONG
CLICKNSETTLE.COM, INC. AND THE INVESTORS
     IN WITNESS WHEREOF, the Company and each of the Investors have executed
this Agreement as of the date first above written.

            THE COMPANY:

clickNsettle.com, Inc.,
a Delaware corporation
      By:   /s/ Glenn L. Halpryn         Name:   Glenn L. Halpryn       
Title:   President                THE INVESTORS:

Frost Gamma Investments Trust
      By:   /s/ Phillip Frost                       /s/ Dr. Jane Hsiao   Dr.
Jane Hsiao           /s/ Steven D. Rubin   Steven D. Rubin           /s/
Subbarao Uppaluri   Subbarao Uppaluri  

15



--------------------------------------------------------------------------------



 



         

EXHIBIT A
SCHEDULE OF INVESTORS

      Name, Address and   Percentage of State of Residence   Shares Purchased
Frost Gamma Investments Trust

  80%
4400 Biscayne Boulevard
Suite 1500
Miami, Florida 33137
   
 
   
Dr. Jane Hsiao

  18%
4400 Biscayne Boulevard
Suite 1500
Miami, Florida 33137
   
 
   
Steven D. Rubin

  1%
4400 Biscayne Boulevard
Suite 1500
Miami, Florida 33137
   
 
   
Subbarao Uppaluri

  1%
4400 Biscayne Boulevard
Suite 1500
Miami, Florida 33137
   

A-1